DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 35, 38-41, 45-48, 50, 53, 56-59,63-66, 68, 71-73, and 79-81, canceled claims 36, 37, 49, 54, 55, and 57. Claims 35, 38-41, 43-48, 50-53, 56-59, 61-66, 68-73, 75-81, and 83-86 are pending. Claims 71-73, 75-81, and 83-86 are withdrawn from consideration.
The amendments to the claims have necessitated new rejections under 112(a). See 112(a) rejections below for details.
The amendments to the claims have necessitated new rejections under 112(b). See 112(b) rejections below for details. 
The amendments to the claims have necessitated new 103 rejections over the prior art previously relied upon.

Response to Arguments
Applicant’s arguments, see section II of Remarks, filed 9/29/2022, with respect to the claim objections have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the claim objections of record. Therefore, the objections have been withdrawn.  

Applicant’s arguments, see section III of Remarks, filed 9/29/2022, with respect to the 112 rejections have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the 112 rejections of record. Therefore, the rejections have been withdrawn.  
However, after further consideration, the amendments have been found to necessitate new rejections under 112(a) and 112(b). See 112 rejections below for details.
Applicant’s arguments, see section IV of Remarks, filed 9/29/2022, with respect to the prior art rejections have been fully considered and are persuasive.  
Specifically, Applicant has argued that the prior art of record fails to teach or suggest all of the limitations of the independent claims as amended. Examiner notes that Applicant’s arguments with respect to the prior art rejections are persuasive specifically because they argue that the prior art fails to suggest the newly added limitation requiring that “a loss rate of the extractant is in a range from 0.020% to 0.037%”. Therefore, the rejections have been withdrawn.  

The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 35, 38-41, 43-48, 50-53, 56-59, 61-66, and 68-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 35 recites a newly amended limitation requiring that “a ratio of the first stream to the third stream is in a range of (2-5):1,” in lines 12-13.
Applicant’s disclosure as originally filed contains support for “the ratio of the heat transfer area of the column kettle reboiler and the boiler serving as the extractant purifier [being] within a range of (2-5):1,” (paragraph [0057]). Applicant’s disclosure also contains support for “the ratio of the flow rate of material entering the column kettle reboiler to the flow rate of material entering the reboiler serving as the extractant purifier [being] within a range of (2-5):1,” (paragraph [0057]).
However, Applicant’s disclosure as originally filed contains no support for a ratio of the first stream to the third stream being in a range of (2-5):1. 
As discussed in the 112(b) rejections of claim 35 set forth in the previous Office Action, the disclosure “the ratio of the flow rate of material entering the column kettle reboiler to the flow rate of material entering the reboiler serving as the extractant purifier is within a range of (2-5):1,” is unclear in scope. In particular, the term “the flow rate of material entering the reboiler/purifier” is unclear in scope, it is unclear if said “material” includes the material to be reboiled/purified, a heat transfer material (e.g. steam), or both. Therefore, the disclosure that “the ratio of the flow rate of material entering the column kettle reboiler to the flow rate of material entering the reboiler serving as the extractant purifier is within a range of (2-5):1” does not provide sufficient support for a ratio of the first stream to the third stream being in a range of (2-5):1 as claimed in amended claim 35.
Therefore, in claim 35, the amended limitation requiring “a ratio of the first stream to the third stream is in a range of (2-5):1,” contains unsupported subject matter which must be removed from the claims.
Claims 38-41, 43-48, and 50-52 are dependents of claim 35 and therefore, contain the same unsupported subject matter.
Claim 53 recites a newly amended limitation requiring that “a ratio of the first stream to the third stream is (2-5):1,” in lines 15-17.
Applicant’s disclosure as originally filed contains support for “the ratio of the heat transfer area of the column kettle reboiler and the boiler serving as the extractant purifier [being] within a range of (2-5):1,” (paragraph [0057]). Applicant’s disclosure also contains support for “the ratio of the flow rate of material entering the column kettle reboiler to the flow rate of material entering the reboiler serving as the extractant purifier [being] within a range of (2-5):1,” (paragraph [0057]).
However, Applicant’s disclosure as originally filed contains no support for a ratio of the first stream to the third stream being (2-5):1. 
As discussed in the 112(b) rejections of claim 53 set forth in the previous Office Action, the disclosure “the ratio of the flow rate of material entering the column kettle reboiler to the flow rate of material entering the reboiler serving as the extractant purifier is within a range of (2-5):1,” is unclear in scope. In particular, the term “the flow rate of material entering the reboiler/purifier” is unclear in scope, it is unclear if said “material” includes the material to be reboiled/purified, a heat transfer material (e.g. steam), or both. Therefore, the disclosure that “the ratio of the flow rate of material entering the column kettle reboiler to the flow rate of material entering the reboiler serving as the extractant purifier is within a range of (2-5):1” does not provide sufficient support for a ratio of the first stream to the third stream being (2-5):1 as claimed in amended claim 53.
Therefore, in claim 53, the amended limitation requiring “a ratio of the first stream to the third stream is (2-5):1,” contains unsupported subject matter which must be removed from the claims.
Claims 56-59, 61-66, and 68-70 are dependents of claim 53 and therefore, contain the same unsupported subject matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35, 38-41, 43-48, 50-53, 56-59, 61-66, and 68-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites “a loss rate of the extractant is in a range from 0.020% to 0.037%,” in line 19. The scope of said “loss rate of the extractant” is unclear, as it is unclear how said loss rate should be calculated. 
One could hypothetically calculate a loss rate in a plurality of different ways. As a demonstration, Examiner points to the system of Figure 2 in prior art reference Kakimoto et al. (US 4,875,909). Said system uses water as an extractant. Hypothetically, one could reasonably define a “loss rate” for said water in at least the following ways: 1) a percentage decrease in the mass of water found in stream 120 relative to the mass of water found in stream 103; 2) a percentage decrease in the mass of water found in stream 120 relative to the mass of water found in stream 105; 3) a percentage decrease in the mass of water found in stream 120 relative to the mass of water found in stream 107; 4) a percentage decrease in the mass of water found in stream 120 relative to the mass of water found in stream 110; 5) a percentage decrease in the mass of water found in stream 115 relative to the mass of water found in stream 110; 6) a percentage decrease in the mass of water found in stream 114 relative to the mass of water found in stream 110; etc. The loss rate for the water would have a different value depending on which definition was used.
In view of the forgoing, the scope of “a loss rate for the extractant” is indefinite in the absence of an explicit definition of loss rate which defines the manner in which said loss rate is calculated.
Claims 38-41, 43-48, and 50-52 are rejected due to their dependency on indefinite claim 35.
Claim 46 recites the limitation "the stream containing epoxyalkane and extractant" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, there are multiple streams which contain epoxyalkane and extractant. There is no way to reasonably determine which of said streams the term "the stream containing epoxyalkane and extractant" is referring to.
For the purposes of examination, "the stream containing epoxyalkane and extractant" has been interpreted as referring to any stream containing epoxyalkane and extractant of the reader’s choosing.
Examiner notes that a previous amended version of claim 46, filed 6/7/2022, recited "the feedstock" in place of the "the stream containing epoxyalkane and extractant". As discussed in the 112(a) rejection of claim 46 set forth in the previous Office Action, there is no support in Applicant’s specification as originally filed for “a ratio of the extractant to the epoxyalkane in the feedstock [being] (2-15): 1, based on the mole percent.” In other words, there is no support in Applicant’s disclosure as originally filed for amending “the stream containing epoxyalkane and extractant" in claim 46 to recite --the feedstock--.
Claim 47 recites the limitation "the stream containing epoxyalkane and extractant" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, there are multiple streams which contain epoxyalkane and extractant. There is no way to reasonably determine which of said streams the term "the stream containing epoxyalkane and extractant" is referring to.
For the purposes of examination, "the stream containing epoxyalkane and extractant" has been interpreted as referring to any stream containing epoxyalkane and extractant of the reader’s choosing.
Examiner notes that a previous amended version of claim 47, filed 6/7/2022, recited "the feedstock" in place of the "the stream containing epoxyalkane and extractant". As discussed in the 112(a) rejection of claim 47 set forth in the previous Office Action, there is no support in Applicant’s specification as originally filed for “a ratio of the extractant to the epoxyalkane in the feedstock [being] (3-10): 1, based on the mole percent.” In other words, there is no support in Applicant’s disclosure as originally filed for amending “the stream containing epoxyalkane and extractant" in claim 47 to recite --the feedstock--.
Claim 48 recites the limitation "the stream containing epoxyalkane and extractant" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, there are multiple streams which contain epoxyalkane and extractant. There is no way to reasonably determine which of said streams the term "the stream containing epoxyalkane and extractant" is referring to.
For the purposes of examination, "the stream containing epoxyalkane and extractant" has been interpreted as referring to any stream containing epoxyalkane and extractant of the reader’s choosing.
Examiner notes that a previous amended version of claim 48, filed 6/7/2022, recited "the feedstock" in place of the "the stream containing epoxyalkane and extractant". As discussed in the 112(a) rejection of claim 48 set forth in the previous Office Action, there is no support in Applicant’s specification as originally filed for “a ratio of the extractant to the epoxyalkane in the feedstock [being] (5-7): 1, based on the mole percent.” In other words, there is no support in Applicant’s disclosure as originally filed for amending “the stream containing epoxyalkane and extractant" in claim 48 to recite --the feedstock--.
Claim 53 recites “a loss rate of the extractant is in a range from 0.020% to 0.037%,” in line 23. The scope of said “loss rate of the extractant” is unclear, as it is unclear how said loss rate should be calculated. 
One could hypothetically calculate a loss rate in a plurality of different ways. As a demonstration, Examiner points to the system of Figure 2 in prior art reference Kakimoto et al. (US 4,875,909). Said system uses water as an extractant. Hypothetically, one could reasonably define a “loss rate” for said water in at least the following ways: 1) a percentage decrease in the mass of water found in stream 120 relative to the mass of water found in stream 103; 2) a percentage decrease in the mass of water found in stream 120 relative to the mass of water found in stream 105; 3) a percentage decrease in the mass of water found in stream 120 relative to the mass of water found in stream 107; 4) a percentage decrease in the mass of water found in stream 120 relative to the mass of water found in stream 110; 5) a percentage decrease in the mass of water found in stream 115 relative to the mass of water found in stream 110; 6) a percentage decrease in the mass of water found in stream 114 relative to the mass of water found in stream 110; etc. The loss rate for the water would have a different value depending on which definition was used.
In view of the forgoing, the scope of “a loss rate for the extractant” is indefinite in the absence of an explicit definition of loss rate which defines the manner in which said loss rate is calculated.
Claims 56-59, 61-66, and 68-70 are rejected due to their dependency on indefinite claim 35.

Discussion of Prior Art
The closes prior art of record is Kakimoto et al. (US 4,875,909), hereafter referred to as Kakimoto in view of Górak (Distillation: Fundamentals and Principles - 4.5.8 Reboilers and Condensers).
Kakimoto teaches a method of producing an epoxyalkane, i.e. ethylene oxide (abstract), the method comprising:
1) Distilling a feedstock liquid 110 containing an epoxyalkane (ethylene oxide) and an extractant (absorbent, i.e. water) in a separation column (ethylene oxide stripper) 111, obtaining an epoxyalkane stream 123 containing the epoxyalkane (ethylene oxide) from a top of the separation column 111, and obtaining an extractant stream (i.e. a bottom product containing absorbent liquid) 114 from a bottom of the separation column 111 (Figure 2, Table 1, Column 9 Line 35-Column 10 Line 46, Column 13 Line 49-Column 14 line 40, Figure 4, Column 11 Line 59-Column 12 Line 2). 
2) Dividing the extractant stream into a first stream, a second stream 122, and a third stream 115, heating the first stream by a column reboiler (reboiler) 112 connected to the separation column 111 and feeding the heated first stream to the separation column 111, purifying the third stream 115 in an extractant purifier (flash tank) 185 to remove heavy components (ethylene glycol) having boiling points higher than that of the extractant (water), and obtaining a vapor phase (vapor) 186/186a (Figure 2, Table 1, Column 9 Line 35-Column 10 Line 46, Column 13 Line 49-Column 14 line 40). 
3) Feeding the vapor phase 186/186a to the separation column 111 (Figure 2, Table 1, Column 9 Line 35-Column 10 Line 46, Column 13 Line 49-Column 14 line 40).
Kakimoto is silent to the ratio of the first stream to the third stream being in the range of (2-5):1.
However, a person having ordinary skill in the art would recognize that flow rates of material entering the reboiler and the separator respectively, and thus the ratio of said flow rates to each other (i.e. the ratio of the flow rates of the first stream to the third stream), as being result effective variables. In particular, a person having ordinary skill in the art would recognize that the flow rate of material entering the column kettle reboiler (i.e. the flow rate of the first stream) and the flow rate of material entering the extractant purifier (i.e. the flow rate of the third stream) must be optimized to ensure that mass inputs/outputs of the separation column are properly balanced, and to ensure that the reboiler provides the proper amount of heat duty to the separation column. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kakimoto by optimizing the flow rate ratio of the flow rate of the first stream to the flow rate of the third stream to be in the range of (2-5):1, in order to ensure that the mass inputs/outputs of the separation column are properly balanced, and in order to ensure that the reboiler provides the proper amount of heat duty to the separation column.
Modified Kakimoto is silent to the third stream 115 accounting for 2-20 % by weight of a total amount of the extractant stream 114.
However, as discussed above, a person having ordinary skill in the art would recognize flow rates of various streams as being result effective variables in distillation. In particular, a person having ordinary skill in the art would recognize that the flow rate of material entering the extractant purifier (i.e. the flow rate of the third stream) must be optimized to ensure that mass inputs/outputs of the separation column are properly balanced. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kakimoto by optimizing the flow rate of the third stream, i.e. such that the third stream accounts for 2-20% by weight of a total amount of the extractant stream, in order to ensure that the mass inputs/outputs of the separation column are properly balanced.
Modified Kakimoto is silent to the epoxyalkane stream containing not less than 99.95% by weight of the epoxyalkane and not higher than 0.05% by weight of the extractant, and to the extractant stream containing not less than 99% by weight of the extractant and not higher than 1% by weight of the epoxyalkane.
However, it is well understood that stream purity is a result effective variable in distillation. In this instance, a person having ordinary skill in the art would recognize that the purity of the epoxyalkane stream and the extractant stream are very important, as they are product streams. It is well within the level of ordinary skill in the art to optimize distillation processes for the purposes of obtaining product streams having desired purities. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kakimoto by optimizing the distillation carried out in the separation column 111, such that the epoxyalkane stream produced thereby were to contain not less than 99.95% by weight of the epoxyalkane and not higher than 0.05% by weight of the extractant, and such the extractant stream produced thereby were to contain not less than 99% by weight of the extractant and not higher than 1% by weight of the epoxyalkane, in order to obtain a processes wherein the product streams obtained from the separation column 111 have a desired purity. 
Modified Kakimoto is silent to the reboiler 112 being a kettle reboiler, a thermosyphon reboiler, or a forced circulation reboiler. 
However, kettle type reboilers are notoriously well known in the art. For example, Górak teaches that kettle type reboilers and thermosyphon reboilers are examples of reboiler types that are used in plant sized distillation columns (section 4.5.8, page 178).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kakimoto in view of Górak by configuring the reboiler 112 as a kettle reboiler or a thermosyphon reboiler, in order to provide the separation column with a reboiler suitable for use on the plant scale.
Modified Kakimoto remains silent to a loss rate of the extractant being in the range of 0.020% to 0.037%. There is no teaching, suggestion, or motivation in Kakimoto, Górak, or any other prior art reference of record which would lead one of ordinary skill in the art to modify Kakimoto so as to have such an extractant loss rate.
However, as discussed in the 112 rejections above, the limitation requiring “a loss rate of the extractant being in the range of 0.020% to 0.037%,” is indefinite. See 112 rejections above for details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772